United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4473
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Michael P. Ayala

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                          Submitted: November 13, 2017
                            Filed: November 16, 2017
                                  [Unpublished]
                                  ____________

Before WOLLMAN, LOKEN, and COLLOTON, Circuit Judges.
                         ____________

PER CURIAM.

       In this direct criminal appeal, Michael Ayala challenges the sentence the
district court1 imposed after he pleaded guilty--pursuant to a written plea agreement

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
that included an appeal waiver--to drug, firearm, and money laundering charges. His
counsel has moved to withdraw and submitted a brief under Anders v. California, 386
U.S. 738 (1967), arguing that the sentence was greater than necessary.

       We conclude that the appeal waiver is enforceable, because our review of the
record demonstrates that Ayala entered into the plea agreement and the appeal waiver
knowingly and voluntarily, see Nguyen v. United States, 114 F.3d 699, 703 (8th Cir.
1997); the argument falls within the scope of the waiver; and no miscarriage of justice
would result from enforcing the waiver, see United States v. Scott, 627 F.3d 702, 704
(8th Cir. 2010) (de novo review); United States v. Andis, 333 F.3d 886, 890-92 (8th
Cir. 2003) (en banc). Furthermore, we have independently reviewed the record under
Penson v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues for
appeal outside the scope of the waiver.

      Accordingly, we grant counsel’s motion, and we dismiss this appeal.
                     ______________________________




                                         -2-